The petitioner-appellee, the Territory of Hawaii, asks for a rehearing in the above cause, basing its application largely upon that part of our opinion holding that the cause should go back to the trial court "for admeasurement of such damage, if any, as appellant may be entitled to by reason of the severance of fields 62, 81, 82 and 83."
Our disposition of the question accords to appellants the right to present an element of damage which the trial court erroneously refused to consider. If a rehearing were granted we would be bound to adhere to our former position, hence the petition is denied.